Citation Nr: 1115457	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-47 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2004 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran was recalled to active duty.  Therefore, this decision covers the period from the date of separation from his original period of service, the effective date of his claims for higher ratings, to the date he re- entered service.


FINDINGS OF FACT

1.  The Veteran has Level I hearing in the right ear and Level I hearing in the left ear.

2.  The current 10 percent rating for tinnitus is the maximum schedular rating for tinnitus, whether tinnitus is perceived in one ear or each ear.


CONCLUSION OF LAW

1.  The schedular criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2010): 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice, dated in July 2008.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claims of service connection has been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities do not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for bilateral hearing loss and for tinnitus.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records.  The Veteran was afforded VA examinations in November 2008 and in October 2009.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as the examiners addressed the rating criteria that are relevant to rating the disabilities.  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).








Claim for an Initial Compensable Rating for Bilateral Hearing Loss

Rating Criteria

Ratings for hearing loss range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.

To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).



Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Facts and Analysis

On VA examination in November 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 5, 10, 50, and 40, respectively; and in the LEFT ear, 5, 5, 25, and 50, respectively.  The puretone threshold average was 26 in the right ear and 21 in the left ear.  Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 26 puretone decibel loss, which is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 100 is at the end of the range between 92 and 100 percent.  For the left ear, the average 21 puretone decibel loss, which is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 100 is at the end of the range between 92 and 100 percent, which yields a numeric designation of I.



Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

At a private audiological examination in May 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 0, 10, 50, and 45, respectively; and in the LEFT ear, 0, 0, 45, and 45, respectively.  Speech discrimination was 100 percent in the right ear and 98 percent in the left ear.  At the puretone threshold levels, the May 2009 examination yielded results similar to the VA examinations.

In June 2009, the Veteran was evaluated at VA where the evaluator did not record the numeric results of the puretone thresholds, but noted the Veteran's right ear had normal hearing between 250-2000 Hz with a moderate sensorineural hearing loss from 3000 to 6000 Hz recovering to hearing within normal limits at 8000 Hz.  In the left ear, he had normal hearing between 250-2000 Hz with a mild to moderate sensorineural hearing loss from 3000 to 6000 Hz recovering to a mild sensorineural hearing loss at 8000 Hz.  It was also noted the Veteran had asymmetrical hearing with the right ear greater than the left at 3000 Hz and the left ear greater than the right at 8000 Hz.  The Veteran had word recognition scores with a monitored live voice at 96 percent bilaterally.  

On VA examination in October 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 15, 55, and 50, respectively; and in the LEFT ear, 10, 10, 60, and 60, respectively.  The puretone threshold average was 32 in the right ear and 35 in the left ear.  Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.

Applying the results in TABLE VI, the findings yield a numeric designation of I for the right ear as the average 32 puretone decibel loss, which is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 100 is at the end of the range between 92 and 100 percent.  For the left ear, the average 35 puretone decibel loss, which is in the range between 0 and 41 average puretone decibel loss, and the speech discrimination score of 100 is at the end of the range between 92 and 100 percent, which yields a numeric designation of I.

Entering the resulting numeric designations of I for the right ear and I for the left ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

The Veteran argues his hearing loss warrants compensation because he must now use hearing aids.  Under 38 C.F.R. § 4.85, evaluation of hearing impairment for VA purposes is conducted without the use of hearing aids.  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).

The Board concludes that there have been no clinical findings to show that the bilateral hearing loss meets the criteria for a compensable rating. For this reason, the preponderance of the evidence is against the claim for increase and the benefit of-the doubt standard does not apply.  38 C.F.R. § 5107 (b).

Claim for a Higher Rating for Tinnitus

In a rating decision in December 2008, the RO granted service connection for tinnitus and assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2006).

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the initial rating of 10 percent for tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.







If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Therefore, the Veteran's difficulty in hearing is a factor contemplated in the rating criteria.  The Veteran was denied a job in 2009 evidently on the basis of failing to achieve a certain hearing acuity level.  The simple fact that the Veteran's hearing disability, as tested at VA under controlled circumstances and pursuant to standardized procedures, does not satisfy the numerical criteria for a compensable rating under VA criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.

The Veteran's complaints of hearing impairment have been considered under the numerical criteria set forth in the rating schedule and such consideration includes whether his hearing impairment demonstrates an exceptional pattern, which it does not.  Thus, the schedular rating criteria adequately contemplate his symptomatology.













Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial rating higher than 10 percent for tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


